ACCEPTED
                                                                                  12-15-00220-CV
                                                                     TWELFTH COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                             11/2/2015 4:31:18 PM
                                                                                        Pam Estes
                                                                                           CLERK

                           No. 12-15-00220-CV

                                    In the                       FILED IN
                                                          12th COURT OF APPEALS
                                                               TYLER, TEXAS
                         Twelfth Court of Appeals         11/2/2015 4:31:18 PM
                                                                 PAM ESTES
                             Tyler, Texas                          Clerk
                  ________________________________

                     ANNA MARIE INMAN, Appellant

                                     VS.

             EQUABLE ASCENT FINANCIAL, LLC, Appellee
               ________________________________

       APPELLANT’S UNOPPOSED MOTION TO EXTEND TIME
                      TO FILE BRIEF

     COMES NOW Anna Marie Inman, Appellant herein, and moves this

Court for an extension of time to file their brief under TRAP 38.6(d), and in

support thereof would show the following:

1.   Appellant’s brief is now due on November 2, 2015.

2.   Appellant requests a 30-day extension of the deadline for filing her

brief, or until December 2, 2015.

3.   Appellant seeks this extension of time for several reasons. First, one

of the attorneys working on the brief, Heather Keegan, has not been able to

work on her assigned issue, because she has been busy dealing with

several hearings and outreach events over the past 3 weeks.         Second,

while much of the brief assigned to the undersigned has been completed,
more time is needed to finish some legal research and drafting on the one

issue being handled by the undersigned.

4.    No previous extension of time to file a brief has been accorded by this

Court to Appellant.      Counsel for Appellee Equable Ascent Financial, LLC

has informed counsel for Appellant that this motion is not opposed.

      WHEREFORE, Appellants prays that this Honorable Court grant this

motion and extend the time for filing Appellant’s brief until January 30,

2015, and for such other and further relief to which they may be entitled.

                                        Respectfully submitted,

                                        LONE STAR LEGAL AID



                                        By:   /s/ Richard Tomlinson
                                              RICHARD TOMLINSON
                                              1415 Fannin
                                              Houston, Texas 77002
                                              713/652-0077, ext. 1154
                                              Fax: 713/652-3814
                                              State Bar No. 20123500

                                              ATTORNEY FOR APPELLANT




Appellant’s Unopposed Motion for Extension of Time to File Brief
Page 2
                       CERTIFICATE OF CONFERENCE

      On November 2, 2015 pursuant to TRAP 10.1(a)(5), counsel for

Appellant sought to confer with counsel for Appellee, Dan G. Young of

Jenkins, Wagnon & Young, P.C., about the merits of this motion and

whether Appellee would oppose this motion.            After leaving a message for

Mr. Young and e-mailing him, he responded by e-mail that he would not

oppose a 30-day extension of time for Appellant to file her brief.

                                              /s/ Richard Tomlinson
                                              Richard Tomlinson

                          CERTIFICATE OF SERVICE

      Pursuant to T.R.A.P. 9.5, I hereby certify that I served a copy of the

foregoing Appellant’s Unopposed Motion for Extension of Time by e-mail,

fax, certified mail, return receipt requested, or by hand delivery, on this the

2nd day of November, 2015, as follows:

Dan G. Young
Jenkins, Wagnon & Young, P.C.
P.O. Box 420
Lubbock, Texas 79408-0420
dgyservice@jwylaw.com
ATTORNEY FOR APPELLEE


                                              /s/ Richard Tomlinson
                                              Richard Tomlinson



Appellant’s Unopposed Motion for Extension of Time to File Brief
Page 3